Citation Nr: 0603697	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  95-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability rating greater than 10 percent for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 1997, the veteran testified at a hearing before a 
Veterans Law Judge who was designated by the Chairman of the 
Board.  See 38 U.S.C.A. § 7107 (West 2002).  A transcript of 
the hearing is part of the record.  In a December 2004 
letter, the Board informed the veteran that the Veterans Law 
Judge was no longer employed by the Board, that the law 
required the Veterans Law Judge who heard her testimony to 
participate in any decision made on appeal, and that she had 
a right to another hearing.  The letter asked her to tell the 
Board within 30 days whether she wanted another hearing.  No 
response was received, and the Board presumed that she did 
not want another hearing.  

This case was previously before the Board in February 1998, 
at which time it was remanded to obtain additional records 
and afforded the veteran a comprehensive medical examination.  

This case came before the Board again in March 2005.  The 
Board remanded the case again so that the issue could be 
reviewed on the basis of evidence associated with the claims 
file after the issuance of a supplemental statement of the 
case (SSOC).  

It appears that the veteran has moved and did not notify the 
VA of his change in address.  In this regard, the Board must 
note that the veteran's representative has had the 
opportunity to review the record and submitted written 
argument in October 2005.  The veteran did attend the 
examination requested by the Board.  Further, this case has 
been remanded and has been before the VA for many years.  The 
Board finds no basis to remand this case once again in light 
of the veteran's failure to provide the VA with her most 
recent address, and in light of the decision below.      
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran suffers from some pain on motion with use of 
her left knee due to the left knee disability.  The veteran's 
recurrent subluxation or lateral instability is moderate, due 
to pain on motion.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for a left 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatiguability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that she is entitled to a higher rating 
for her service-connected left knee disability, currently 
evaluated as 10 percent disabling.  She is currently assigned 
a 10 percent rating under Diagnostic Code (DC) 5257, other 
impairment of the knee.  38 C.F.R. § 4.71a.  Under DC 5257, a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  The Board notes that there 
is no evidence of ankylosis of the knee to warrant 
application of DC 5256.  The Board also notes that the 
veteran's limitation of motion is not severe enough to 
warrant a compensable rating under DC 5260 or 5261.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

The veteran's most recent VA joints examination was in April 
2004.  The examiner reported that the veteran had 0 degrees 
at 90 degrees of flexion.  Her range of motion was 0 to 95 
degrees.  The examiner observed that the veteran's pain 
prevented her from moving her knee further.  There was 3/4 inch 
of atrophy on her left quadriceps when compared with her 
right quadriceps.  The examiner noted that she has some 
weakness after five repetitions with a 5 pound weight on her 
angle, but that her range of motion was still 0 to 95 
degrees.  The VA examiner diagnosed her with chondromalacia 
of the left patella and further stated that she should not 
participate in excess squatting, climbing, or kneeling 
activities.  She has no swelling in her left knee, but has 
tenderness on tranverse longitudinal motion of the patella in 
the groove.  She experienced pain when squatting and rising 
into a full extended position with her left knee.  The 
examiner noted that she has good stability in her left knee.  
Overall, the Board finds that this report provides some 
evidence in support of the veteran's claim.

In February 2004, the veteran had an MRI of her left knee.  
The results of the MRI showed her patellar ligament, 
quadriceps tendon, ACL, PCL, MCL, and LCL complex to all be 
intact.  Her medial and lateral menisci were normal.  There 
was a "mild thinning" of the articular cartilage seen 
within the medial greater than lateral compartments.  
Overall, the Board finds that this report provides some 
evidence against the veteran's claim, indicating that the 
disorder is, a best, mild in nature. 

A February 2002 VA joints examination showed that the veteran 
had difficulty squatting and that her range of motion was 0 
to 135 degrees.  Full flexion is 0 to 140 degrees.  She had 
some atrophy in her left quadriceps and the same tenderness 
described in the April 2004 VA joints examination.  The 
doctor described her condition as "moderate traumatic 
chondromalacia" and that she was moderately impaired as a 
result because she could not squat or climb for an extended 
period of time.  The Board observes that the veteran's range 
of motion has decreased significantly since the February 2002 
examination, providing evidence in support of this claim.  

X-rays taken at a VA Medical Center (VAMC) in July 1993 show 
a normal knee with no fractures, dislocations, or evidence of 
effusion.  No lytic, blastic, or erosive lesions were seen.  
 
The medical reports and the facts cited above provide 
positive evidence in favor of this claim.  The Board also 
finds that the medical reports are entitled to great 
probative weight.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, there is no evidence of instability of 
the knee joint.  In fact, the April 2004 VA joints 
examination specifically denied instability.  Thus, a 
separate rating for instability of the knee joint is not 
warranted.  See VAOPGCPREC 23-97.  

During the veteran's February 2002 and April 2004 VA joint 
examinations, she reported pain upon motion.  The VA 
examiners observed this as they tested her.  Her range of 
motion decreased between her February 2002 and April 2004 
examinations from a loss of 5 degrees to a loss of 45 
degrees.  Due to the veteran's pain upon motion and use, the 
Board finds that a 20 percent evaluation under DC 5257 is 
warranted.  DeLuca, 8 Vet. App. at 206.  

It is important for the veteran to understand that without 
taking into consideration the her complaints of pain, a 20 
percent evaluation, based on the medical evidence of record, 
could not be justified.  Clearly, a higher disability rating 
than 20 percent is not warranted based on this evidence.  In 
this regard, the examination reports and post-service medical 
records would provide evidence against such a finding. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left knee disability 
does more closely approximate a 20 percent rating, when pain 
upon motion is considered.  Therefore, the preponderance of 
the evidence is in favor of this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

The initial claim underlying this appeal was initiated more 
than ten years ago.  The Veterans Claims Assistance Act of 
2000 (VCAA) was enacted during the pendency of this claim.  
The Board notes that while this law was enacted during the 
pendency of the appeal, it was considered by the RO as 
reflected by a letter issued in March 2005, as well as the 
August 2005 SSOC.  

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by a letter dated in 
March 2005 as well as information provided in the August 2005 
SSOC, the RO advised the veteran of the evidence needed to 
substantiate her claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2005 SSOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the April 1994 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Moreover, neither the veteran nor her representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
The RO did not specifically ask the veteran to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the March 2005 
VCAA notice and the August 2005 SSOC otherwise fully notified 
the veteran of the need to give VA any evidence pertaining to 
her claim.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examination records, and relevant private medical records.  A 
further remand would serve no purpose.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

A rating of 20 percent for a left knee disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


